Title: Conversation with George Hammond, [10 June–6 July 1793]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, June 10–July 6, 1793]

For this purpose, I waited on a very influential member of the American administration, who informed me that the fact was much as it had been communicated to the public, and that Mr. Genêt’s conduct was a direct violation of a formal compact, originally entered into with Mr. Ternant and subsequently confirmed by himself both in conversation and in writing, and on the faith of which the last payment of the installment due had been made: but notwithstanding the precise conditions of the contract, Mr. Genêt had not only refused payment of the bills in question, but had treated all the remonstrances of the government on the subject, with the utmost arrogance, and contempt. My informant farther said that this circumstance was extremely embarassing to the government, as it stood pledged to its own citizens that these bills should be paid. In consequence of which it would be under the necessity of anticipating as much of the installment due next September as would discharge these bills. Upon this, I took the liberty of remarking that Mr. Genêt’s conduct unworthy as it was, seemed to me to have originated in the design of entrapping the government into the last mentioned measure, as the best mode of remedying his failure in the proposition he had himself made to this government (the particulars of which have been stated in some of my former dispatches) to incline it to grant him some money in advance: for it was evident that he had occasion for a large sum to supply some urgent necessities, that he had directed to them the money he had received for other purposes, and had imagined that he should thereby compel the government to anticipate a part of the next installment, in order to fulfil its engagements to its own citizens, and that the disgrace attendant on his breach of contract would soon be forgotten after the claims of the merchants had been satisfied. Upon this account I thought it below the dignity of any government to be the dupe of such an artifice, or be forced by it into the abandonment of a system that it had wisely formed after the most mature deliberation. I also added that, however manifest the necessity of the measure might appear to those, who were not unacquainted with it, it might in others create a suspicion that the whole transaction had been concerted with Mr. Genêt, in order to afford this government a colourable pretext for partly gratifying the wishes, which the French government had expressed to effect an alteration in the mode of liquidating the debt oweing by the United States. These observations appeared to make some impression upon the Gentleman with whom I was conversing, and whom I again saw yesterday, when he acquainted me that in consequence of what had fallen from me, it had been determined to adhere to the resolution of not anticipating the next installment, and that the merchants, holding these bills, had been informed that they would not be paid until September next—the period, at which the installment would become due.… I have been informed, most confidentially and secretly, that he [Genêt] has lately delivered a memorial to the executive government, couched in language the most offensive and intemperate, and containing, the most pointed animadversions in the conduct of the government since his arrival, as well as some direct menaces. The President, is at present in the country, but he will return on Wednesday next, and I shall then endeavor to discover the light, in which he may regard this singular performance, and the consequent measures that he may think it expedient to pursue.
 